NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
IN RE CARL WAYNE STEWART,
Petitioner. '
Misce1laneous D0cket No. 997
On Petiti0n for Writ of Mandamus to the United
States Court of Appeals for Veterans C1aims in_ case n0.
10-CV-3079.
ON PETITION
Before LOUR1E, MooRE, and REYNA, Circuit Judges.
PER CUR1AM.
0 R D E R
Car1 Wayne Stewart moves for reconsideration of the
court’s September 2, 2011 order dismissing his petition for
writ of mandamus
Upon consideration thereof,
IT ls 0RDERED THAT:
The motion is denied

IN RE STEWART
2
FOR THE C0UR'r
 1 2  lsi Jan H0rba1y
Date J an H0rba1y
cc: Car1 Wayne Stewart
C0rinne A. Ni0si, ESq.
C1erk
820 , F1LEo
U.S. CDUHT DF APPEALS FDB
THE FEDERAL ClRCUlT
JAN 122U12
JAN l-l0RBA1\'
GLERK